DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin J. Heinl on November 4, 2021.
The application has been amended as follows:
IN THE CLAIMS:
Claim 8, line 10:  the phrase “the inertia ring hole to” has been changed to --the inertia ring to--.
Claim 10, line 7:  the phrase “notches radially” has been changed to --notches axially--.
Claim 21, lines 1-3:  the phrase “the plurality of axially extending grooves are aligned with the first and second set of radially extending grooves” has been changed to --the plurality of axially extending grooves are non-parallel with a first set of radially extending grooves formed on at least one surface of the elastomeric ring facing the hub and a second set of radially extending grooves formed on at least one surface of the elastomeric ring facing one of the inertia ring parts--.

IN THE SPECIFICATION:
Paragraph 0102, line 3:  the phrase “to be aligned with” has been changed to --to be non-parallel with--.
Allowable Subject Matter
Claims 8, 10-14, and 20-22 are allowed over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656